Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-18-2006

Akaris v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5127




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Akaris v. Atty Gen USA" (2006). 2006 Decisions. Paper 1085.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1085


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 05-5127
                                      ____________

                                  SHOKRAN AKARIS,

                                                     Petitioner

                                              v.

              U.S. ATTORNEY GENERAL, ALBERTO R. GONZALES,

                                                     Respondent
                                      ____________

                            On Petition for Review from an
                       Order of the Board of Immigration Appeals
                               (Board No. A95-350-337)
                         Immigration Judge Irma Lopez Defillo
                                     ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     May 9, 2006

                 Before: ROTH, FISHER and COWEN, Circuit Judges.

                                   (Filed May 18, 2006)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

FISHER, Circuit Judge.

       Shokran Akaris petitions for review of the Board of Immigration Appeals’ denial

of her motion to reconsider an earlier ruling. We will deny the petition.
       On December 14, 2004, Akaris filed a notice of appeal with the Board, appealing

an immigration judge’s order dated November 8, 2004. The Board ruled, on June 15,

2005, that because December 14 is 36 days after November 8, Akaris’s notice of appeal

was filed outside the 30-day filing period specified by 8 C.F.R. § 1003.38 and was

therefore time-barred. Akaris then filed a motion for reconsideration with the Board,

which the Board denied on October 26, 2005. Akaris timely filed, in this Court, a petition

for review of that denial.

       Board denials of motions for reconsideration are reviewable in this Court for

certain legal defects, such as failure by the Board to give an adequate explanation. They

are not reviewable based on the merits of the underlying decision the Board refused to

reconsider. Yet the sole argument Akaris makes in her petition is that her December 2004

appeal should not have been dismissed as untimely. Akaris, in other words, wants us to

examine the Board’s June 2005 decision, in which the Board ruled that the December

2004 appeal was untimely. But Akaris did not petition us for review of the Board’s June

2005 decision. The instant petition seeks review not of the June 2005 decision, but rather

of the Board’s October 2005 denial of Akaris’ motion to reconsider the June decision. If

Akaris wanted a ruling from the United States Court of Appeals for the Third Circuit on

the merits of the June decision, she needed to petition us for review of that decision. She

did not do so.1 And in the petition she did file with us seeking review of the October


       1
         And the filing period for doing so has long since run. The Supreme Court made it
clear, in Stone v. INS, 514 U.S. 386, 395 (1995), that the filing period for a petition for

                                             2
decision, she does not point to any error in the October decision. She makes, in short, no

legal challenge to the decision presently before us, and instead tries to challenge a

different decision, which is not before us because she never brought it before us.

       Because Akaris did not petition us for review of the Board’s June 2005 decision,

we cannot review it here. Because Akaris does not raise any claims of error in the

Board’s October 2005 decision, we deem any such claims waived.

       This is not to say that we would find any error in either decision, were either one

properly before us. We see none. The regulation specifying the filing period is

peremptorily worded, and the Board’s application of it here was a sound exercise of its

discretion. Nor did the Board fail to explain its reasons for denying reconsideration. The

caselaw Akaris would rely on is manifestly inapposite, and even the equities are not on

her side: Her attorney states in his brief that he received the immigration judge’s decision

on November 25, 2004. Thus he had, by his own reckoning, eleven days to file a single

piece of paper with an agency located only a few miles from his office.

       The petition for review will be denied.




review of a BIA decision by the courts of appeals begins running with the issuance of that
decision, and is not tolled by a subsequent motion for reconsideration filed with the BIA.

                                              3